 

Exhibit 10.2

 



 



 

 Execution Version

 

GUARANTY AND SECURITY AGREEMENT

 

Dated as of November 18, 2014

 

by

 

IGI LABORATORIES, INC., IGEN, INC. and IGI LABS, INC., as Borrowers,

 

and

 

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

 

in favor of

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

 



 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page   ARTICLE I     DEFINED TERMS         Section 1.1. Definitions 1
Section 1.2. Certain Other Terms 4         ARTICLE II     GUARANTY        
Section 2.1. Guaranty 4 Section 2.2. Limitation of Guaranty 4 Section 2.3.
Contribution 4 Section 2.4. Authorization; Other Agreements 4 Section 2.5.
Guaranty Absolute and Unconditional 5 Section 2.6. Waivers 6 Section 2.7.
Reliance 6         ARTICLE III     GRANT OF SECURITY INTEREST         Section
3.1. Collateral 6 Section 3.2. Grant of Security Interest in Collateral 7      
  ARTICLE IV     Representations and Warranties         Section 4.1. Title; No
Other Liens 7 Section 4.2. Perfection and Priority 7 Section 4.3. Pledged
Collateral 8 Section 4.4. Instruments and Tangible Chattel Paper 8 Section 4.5.
Reserved 8 Section 4.6. Commercial Tort Claims 8 Section 4.7. Specific
Collateral 8 Section 4.8. Enforcement 8         ARTICLE V     Covenants        
Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents 9 Section 5.2. Pledged Collateral 9 Section 5.3. Accounts 10
Section 5.4. Commodity Contracts 10 Section 5.5. Delivery of Instruments and
Tangible Chattel Paper and Control of Investment Property, Letter-of-Credit
Rights and Electronic Chattel Paper 10 Section 5.6. Reserved 11 Section 5.7.
Notices 11 Section 5.8. Notice of Commercial Tort Claims 11

 

 

 

 

 

Section 5.9. Controlled Securities Account 11         ARTICLE VI     Remedial
Provisions         Section 6.1. Code and Other Remedies 11 Section 6.2.
Receivables 13 Section 6.3. Pledged Collateral 14 Section 6.4. Payments and
Proceeds to be Turned over to and Held by Agent 15 Section 6.5. Sale of Pledged
Collateral 15 Section 6.6. Deficiency 15         ARTICLE VII     Agent        
Section 7.1. Agent’s Appointment as Attorney-in-Fact 15 Section 7.2.
Authorization To File Financing Statements 16 Section 7.3. Authority of Agent 17
Section 7.4. Duty; Obligations and Liabilities 17         ARTICLE VIII    
Miscellaneous         Section 8.1. Reinstatement 17 Section 8.2. Release of
Collateral 17 Section 8.3. Independent Obligations 18 Section 8.4. No Waiver by
Course of Conduct 18 Section 8.5. Amendments in Writing 18 Section 8.6.
Additional Grantors; Additional Pledged Collateral 18 Section 8.7. Notices 18
Section 8.8. Successors and Assigns 18 Section 8.9. Counterparts 18 Section
8.10. Severability 18 Section 8.11. Governing Law 19 Section 8.12. Waiver of
Jury Trial 19 ANNEX 1 FORM OF PLEDGE AMENDMENT   ANNEX 2 FORM OF JOINDER
AGREEMENT   SCHEDULE 1 COMMERCIAL TORT CLAIMS   SCHEDULE 2 FILINGS   SCHEDULE 3
PLEDGED COLLATERAL  

 

ii

 

 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of November 18, 2014 (as amended,
restated or supplemented from time to time, this “Agreement”), IGI Laboratories,
Inc., a Delaware corporation (“IGI”), Igen Inc., a Delaware corporation
(“Igen”), IGI Labs, Inc., a Delaware corporation (“IGI Labs”) (IGI, Igen and IGI
Labs are sometimes referred to herein collectively as the “Borrowers” and
individually as a “Borrower”), and each of the other entities listed on the
signature pages hereof or that becomes a party hereto (collectively with
Borrowers, “Grantors” and each, a “Grantor”), in favor of General Electric
Capital Corporation, as administrative agent (in such capacity, together with
its successors and permitted assigns, “Agent”) for the Secured Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement dated as of the date hereof (as
amended, restated or supplemented from time to time, the “Credit Agreement”)
among Borrowers, IGI Labs, as borrower representative (“Borrower
Representative”), the other Credit Parties party thereto, Lenders, L/C Issuers
from time to time party thereto and Agent, Lenders and L/C Issuers have
severally agreed to extend credit to Borrowers subject to the terms and
conditions set forth therein;

 

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement);

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of Lenders and L/C
Issuers to extend credit to Borrowers under the Credit Agreement that Grantors
execute and deliver this Agreement to Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders, L/C
Issuers and Agent to enter into the Credit Agreement and the other Loan
Documents and to induce Lenders and L/C Issuers to extend credit to Borrowers
thereunder, each Grantor hereby agrees as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1. Definitions.

 

(a)          Capitalized terms used herein without definition are used as
defined in the Credit Agreement, and to the extent not defined therein, as
defined in UCC have the meanings given to them in the UCC (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

 

(b)          The following terms shall have the following meanings:

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Cash Collateral Account” means a Deposit Account or Securities Account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

 

 

 

  

“Collateral” has the meaning specified in Section 3.1.

 

“Controlled Securities Account” means each Securities Account (including all
Financial Assets held therein and all certificates and instruments, if any,
representing or evidencing such Financial Assets) that is the subject of an
effective Control Agreement.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the
Credit Agreement, is not required to guaranty the Obligations. The term “voting
stock” means the outstanding shares of each class of Stock entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Intellectual Property” means any Intellectual Property of any Grantor;
provided, however, that “Excluded Intellectual Property” shall not include any
rights to payment or Proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property of any Grantor.

  

“Excluded Property” means, collectively, (a) Excluded Equity, (b) any permit or
license or any Contractual Obligation entered into by any Grantor (i) that
prohibits or requires the consent of any Person (other than a Borrower or any of
its Affiliates) that has not been obtained as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or the subject matter thereof or (ii) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in clauses (i) and (ii), but
only to the extent and while such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (c) Property owned by any Grantor (i) that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or such
Capital Lease) prohibits or requires the consent of any Person (other than a
Borrower or any of its Affiliates) that has not been obtained or (ii) to the
extent that any Requirement of Law applicable thereto prohibits the creation of
a Lien thereon but only to the extent and while such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Requirement of Law, (d) any interests in joint ventures and similar
investments which restrict pledges or assignments of any Grantor’s interests
therein, provided the terms of such joint venture agreement or similar contract
shall not have been adopted in contemplation of this provision, but only to the
extent and while such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law and (e)
any Excluded Intellectual Property; provided, however, “Excluded Property” shall
not include any Proceeds, products, substitutions or replacements of Excluded
Property (unless such Proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).



 

“Final Satisfaction” means the date on which (A) the Revolving Loan Commitments
have terminated, (B) all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents that Agent has theretofore been notified in
writing by the holder of such Obligation are then due and payable have been paid
and satisfied in full, and (C) there shall have been deposited cash collateral
with respect to all contingent Obligations (or, as an alternative to cash
collateral, in the case of any Letter of Credit Obligation, Agent shall have
received a back-up letter of credit) in amounts and on terms and conditions and
with parties satisfactory to Agent and each Indemnitee that is, or may be, owed
such Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted).

 

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower.

 

2

 

  

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“Joinder” has the meaning set forth in Section 8.5.

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Mallinckrodt Agreement” means that certain License Agreement, dated June 17,
2014, among Mallinckrodt LLC, Mallinckrodt, Inc., Nuvo Research Inc., and IGI.

 

“Pledge Amendment” has the meaning set forth in Section 8.5.

 

“Pledged Certificated Stock” means all Certificated Securities and other Stock
or Stock Equivalent of any Person evidenced by a certificate, instrument or
other similar document and any distribution of property made on, in respect of
or in exchange for the foregoing from time to time. Pledged Certificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Collateral” means the Pledged Stock and the Pledged Debt Instruments.

 

“Pledged Debt Instruments” means Instruments evidencing any Indebtedness or
other obligations owed to any Grantor, and any distribution of property made on,
in respect of or in exchange for the foregoing from time to time. Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Investment Property” means any Investment Property and any distribution
of property made on, in respect of or in exchange for the foregoing from time to
time, other than any Pledged Stock or Pledged Debt Instruments. Pledged
Investment Property excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, and any distribution of property made
on, in respect of or in exchange for the foregoing from time to time, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Receivables” means all Accounts, rights to payment evidenced by Chattel Paper
or Instruments, Payment Intangibles and other rights to payments under General
Intangibles.

 

“Receivables Obligor” means an Account Debtor and any other Person obligated
under any Receivable.

 

“Rights to Payment” has the meaning specified in Section 3.1.

 

3

 

  

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, to the extent of any mandatory
provisions of any applicable Requirement of Law, any of the attachment,
perfection or priority of Agent’s or any other Secured Party’s security interest
in any Collateral is governed by the Uniform Commercial Code of a jurisdiction
other than the State of New York, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2. Certain Other Terms. The provisions of Section 12.03 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.

 

ARTICLE II

 

GUARANTY

 

Section 2.1. Guaranty. Each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations whether existing on
the date hereof or hereinafter incurred or created (the “Guaranteed
Obligations”). This Guaranty by each Guarantor hereunder constitutes a guaranty
of payment and not of collection.

 

Section 2.2. Limitation of Guaranty. The maximum aggregate amount for which any
Guarantor shall be liable hereunder shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.

 

Section 2.3. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by a
Borrower that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

 

Section 2.4. Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability, from time to time, to do each of the
following:

 

4

 

  

(a)          (i) subject to compliance, if applicable, with Section 10.01 of the
Credit Agreement, modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment for or (iii) waive or otherwise consent
to noncompliance with, any Guaranteed Obligation or any Loan Document;

 

(b)          apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;

 

(c)          refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;

 

(d)          (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any Credit Party or any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof
and (iv) otherwise deal in any manner with any Credit Party or any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof;
and

 

(e)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 2.5. Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense and hereby agrees that its obligations
under this Guaranty are irrevocable, absolute and unconditional. No Guarantor
shall be discharged (except as a result of payment in full in cash of all
Guaranteed Obligations) as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding, in each case except as otherwise agreed in writing by Agent):

 

(a)          the invalidity or unenforceability of any obligation of any Credit
Party under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

 

(b)          the absence of (i) any attempt to collect any Guaranteed Obligation
or any part thereof from any Credit Party or other action to enforce the same or
(ii) any action to enforce any Loan Document or any Lien thereunder;

 

(c)          the failure by any Person to take any steps to perfect and maintain
any Lien on, or to preserve any rights with respect to, any Collateral;

 

(d)          any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against any Credit Party or any
Subsidiary or any procedure, agreement, order, stipulation, election, action or
omission thereunder, including any discharge or disallowance of, or bar or stay
against collecting, any Guaranteed Obligation (or any interest thereon) in or as
a result of any such proceeding;

 

(e)          any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by any Secured Party to proceed separately
against any Collateral in accordance with such Secured Party’s rights under any
applicable Requirement of Law; or

 

5

 

  

(f)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of any Credit
Party or any Subsidiary, in each case other than the payment in full of the
Guaranteed Obligations.

 

Section 2.6. Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of any Credit
Party. Each Guarantor further unconditionally and irrevocably agrees not to
(x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against any Credit Party by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other Credit
Party. No obligation of any Guarantor hereunder shall be discharged other than
by complete performance. Each Guarantor further waives any right such Guarantor
may have under any applicable Requirement of Law to require any Secured Party to
seek recourse first against any Credit Party or any other Person, or to realize
upon any Collateral for any of the Obligations, as a condition precedent to
enforcing such Guarantor’s liability and obligations under this Guaranty.

 

Section 2.7. Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Credit Party and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or (c)
make any future disclosures of such information or any other information to any
Guarantor.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1. Collateral. For purposes of this Agreement, all of the following
property is collectively referred to as the “Collateral”:

 

(a)          All Accounts, Chattel Paper, Deposit Accounts, Documents,
Equipment, General Intangibles (including, without limitation, all rights under
the Mallinckrodt Agreement), Instruments, Inventory, Investment Property, Letter
of Credit Rights and any Supporting Obligations related to any of the foregoing;

 

(b)          all rights to payment and Proceeds from the sale, licensing or
other disposition of all or any part of, or rights in, any Intellectual Property
(the “Rights to Payment”);

 

(c)          the Commercial Tort Claims described on Schedule 1 and on any
supplement thereto received by Agent pursuant to Section 5.8 or otherwise;

 

(d)          all books and Records pertaining to the other property described in
this Section;

 

6

 

  

(e)          all property held by any Secured Party, including all property of
every description, in the custody of or in transit to such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power, including but
not limited to cash;

 

(f)          all other Goods (including but not limited to Fixtures) and
personal property, whether tangible or intangible and wherever located; and

 

(g)          to the extent not otherwise included, all Proceeds of the
foregoing.

 

Section 3.2. Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to
Agent, for the benefit of the Secured Parties, and grants to Agent, for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor,
whether now existing or hereinafter acquired; provided, however, notwithstanding
the foregoing, no Lien or security interest is hereby granted on any Excluded
Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property
automatically shall be deemed granted therein; provided, further, that if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the Closing Date, include such Intellectual Property to the
extent necessary to permit perfection of Agent’s security interest in the Rights
to Payment (provided, however, that Agent’s enforcement rights with respect to
any security interest in such Intellectual Property shall be limited to the
Rights to Payment only and Agent shall have no recourse with respect to the
underlying Intellectual Property). Each Grantor hereby represents and warrants
that the Excluded Property, when taken as a whole is not material to the
business operations or financial condition of Grantors, taken as a whole, or
could not have a Material Adverse Effect.

 

ARTICLE IV

 

Representations and Warranties

 

Each Grantor, jointly and severally, represents and warrants to each Secured
Party that the following are true, correct and complete:

 

Section 4.1. Title; No Other Liens. Except for Permitted Liens, such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. Such Grantor is the record and beneficial owner of the Collateral
pledged by it hereunder constituting Instruments or Securities.

 

Section 4.2. Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Agent in all Collateral, prior to all other Liens on the Collateral
except for Permitted Liens arising by operation of law or permitted pursuant to
Sections 5.01(d), 5.01(e), 5.01(h), 5.01(i) or 5.01(k) of the Credit Agreement
upon: (a) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
Agent in completed and duly authorized form), (b) with respect to any Deposit
Account, the execution of Control Agreements, (c) [reserved], (d) in the case of
letter-of-credit rights that are not Supporting Obligations of Collateral, the
execution of a Contractual Obligation granting control to Agent over such
letter-of-credit rights, (e) in the case of Electronic Chattel Paper, the
completion of all steps necessary to grant control to Agent over such Electronic
Chattel Paper, (f) [reserved], (g) in the case of all Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property, the delivery
thereof to Agent of such Pledged Certificated Stock, Pledged Debt Instruments
and Pledged Investment Property consisting of Instruments and certificates, in
each case properly endorsed for transfer to Agent or in blank, (h) in the case
of all Pledged Investment Property not in certificated form, the execution of
Control Agreements with respect to such Investment Property and (i) in the case
of all other Instruments and Tangible Chattel Paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to Agent of such Instruments and Tangible Chattel Paper. Except
as set forth in this Section, all actions by each Grantor necessary or desirable
to protect and perfect the Lien granted hereunder on the Collateral have been
duly taken other than actions (a) required to perfect Agent’s security interest
in (i) all Vehicles and other assets subject to certificates of title, (ii)
letter-of-credit rights less than $200,000, and (iii) Commercial Tort Claims
less than $200,000, and (b) which the Agent and such Grantor reasonably agree
that the cost of obtaining such a security interest or perfection in such Liens
are excessive in relation to the benefit of the Lenders of the security to be
afforded thereby.

 

7

 

  

Section 4.3. Pledged Collateral.

 

(a)          All Pledged Stock held by such Grantor (i) is listed on Schedule 3
and constitutes that percentage of the issued and outstanding equity of all
classes of each issuer thereof as set forth on Schedule 3, (ii) has been duly
authorized, validly issued and is fully paid and as to Stock in corporations,
non-assessable and (iii) constitutes the legal, valid and binding obligation of
the issuer thereof, enforceable in accordance with its terms.

 

(b)          As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
Instruments and Security Certificates have been delivered to Agent in accordance
with subsection 5.2(a).

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, Agent shall be entitled to exercise all of the rights of such Grantor
in any Pledged Stock held by such Grantor, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

 

Section 4.4. Instruments and Tangible Chattel Paper. No amount payable to such
Grantor under or in connection with any Receivable is evidenced by any
Instrument or Tangible Chattel Paper that has not been delivered to Agent,
properly endorsed for transfer, to the extent delivery is required by
subsection 5.5(a).

 

Section 4.5. Reserved.

 

Section 4.6. Commercial Tort Claims. The only Commercial Tort Claims of any
Grantor existing on the date hereof (regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.

 

Section 4.7. Specific Collateral. None of the Collateral is or is Proceeds or
products of Farm Products, As-Extracted Collateral, or timber to be cut.

 

Section 4.8. Enforcement. As of the date hereof, other than the filing of UCC
financing statements, no Permit, notice to, consent from or filing with any
Governmental Authority or any other Person is required for the exercise or
enforcement by Agent of its rights and remedies pursuant to this Agreement,
including the transfer of any Collateral, except as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of Securities generally or any approvals that
may be required to be obtained from any bailees, financial institutions or
landlords to collect the Collateral.

 

8

 

  

ARTICLE V

 

Covenants

 

Each Grantor covenants and agrees that until Final Satisfaction:

 

Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents.

 

(a)          Generally. Such Grantor shall (i) not use or permit the use of any
Collateral unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral and
(ii) not enter into any Contractual Obligation or undertaking restricting the
right or ability of such Grantor or Agent to sell, assign, convey or transfer
any Collateral, if (in the case of either clause (i) or (ii)) such restriction
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(b)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall reasonably defend such security interest and
such priority against the claims and demands of all Persons.

 

(c)          Such Grantor shall furnish to Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance reasonably satisfactory to Agent.

 

(d)          To ensure that a Lien and security interest is granted on any of
the Excluded Property set forth in clause (b) of the definition of “Excluded
Property,” such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person with respect to any permit or license or
any Contractual Obligation that requires such consent as a condition to the
creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Stock or Stock Equivalent
related thereto.

 

Section 5.2. Pledged Collateral.

 

(a)          Delivery of Pledged Collateral. Such Grantor shall (i) deliver to
Agent, in suitable form for transfer and in form and substance satisfactory to
Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments in
an amount in excess of $150,000 and (C) all certificates and instruments
evidencing Pledged Investment Property in an amount in excess of $150,000 and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account.

 

(b)          Event of Default. During the continuance of an Event of Default,
Agent shall have the right, at any time in its discretion and without notice to
Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article VI and subject to the limitations set forth in the Credit
Agreement, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

 

9

 

  

(d)          Voting Rights. Except as provided in Article VI, such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any material violation of any provision of any
Loan Document.

 

Section 5.3. Accounts.

 

(a)          Such Grantor shall not, other than in the ordinary course of
business, (i) grant any extension of the time of payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount on any Account or (v) amend,
supplement or modify any Account in any manner that could adversely affect the
value thereof in any material way.

 

(b)          Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
Agent may reasonably require in connection therewith. At any time and from time
to time, upon Agent’s reasonable request, such Grantor shall cause independent
public accountants or others satisfactory to Agent to furnish to Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts; provided, however, that unless an Event of Default shall be
continuing, Agent shall request no more than one such report during any Fiscal
Quarter.

 

Section 5.4. Commodity Contracts. Such Grantor shall not have any Commodity
Contract unless subject to a Control Agreement.

 

Section 5.5. Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

 

(a)          If any amount in excess of $150,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
Instrument or Tangible Chattel Paper other than such Instrument delivered in
accordance with subsection 5.2(a) and in the possession of Agent, such Grantor
shall mark all such Instruments and Tangible Chattel Paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of General Electric Capital Corporation, as
Agent” and, at the request of Agent, shall immediately deliver such Instrument
or Tangible Chattel Paper to Agent, duly Indorsed in a manner satisfactory to
Agent.

 

(b)          Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than Agent.

 

(c)          If such Grantor is or becomes the beneficiary of a Letter of Credit
that is (i) not a Supporting Obligations of any Collateral and (ii) in excess of
$200,000, such Grantor shall promptly, and in any event within two Business Days
after becoming a beneficiary, notify Agent thereof and enter into a Contractual
Obligation with Agent, the issuer of such Letter of Credit or any nominated
person with respect to the letter-of-credit rights under such Letter of Credit.
Such Contractual Obligation shall assign such letter-of-credit rights to Agent
and such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Agent.

 

(d)          If any amount in excess of $150,000 payable under or in connection
with any Collateral shall be or become evidenced by Electronic Chattel Paper,
such Grantor shall take all steps necessary to grant Agent control of all such
Electronic Chattel Paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

10

 

  

Section 5.6. Reserved.

 

Section 5.7. Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

 

Section 5.8. Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any Commercial Tort Claim in excess of $200,000,
(i) such Grantor shall immediately deliver to Agent, in each case in form and
substance satisfactory to Agent, a notice of the existence and nature of such
Commercial Tort Claim and a supplement to Schedule 1 containing a specific
description of such Commercial Tort Claim, (ii) Section 3.1 shall apply to such
Commercial Tort Claim and (iii) such Grantor shall execute and deliver to Agent,
in each case in form and substance satisfactory to Agent, any document, and take
all other action, deemed by Agent to be reasonably necessary or appropriate for
Agent to obtain, for the benefit of the Secured Parties, a perfected security
interest having at least the priority set forth in Section 4.2 in all such
Commercial Tort Claims. Any supplement to Schedule 1 delivered pursuant to this
Section shall, after the receipt thereof by Agent, become part of Schedule 1 for
all purposes hereunder other than in respect of representations and warranties
made prior to the date of such receipt.

 

Section 5.9. Controlled Securities Account. Each Grantor shall deposit all of
its Cash Equivalents in Securities Accounts that are Controlled Securities
Accounts in accordance with Section 4.11 of the Credit Agreement.

 

ARTICLE VI

 

Remedial Provisions

 

Section 6.1. Code and Other Remedies.

 

(a)          UCC Remedies. During the continuance of an Event of Default, Agent
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.

 

(b)          Disposition of Collateral. Without limiting the generality of the
foregoing, Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon, use, operate and occupy the premises
where any Collateral is located, without any obligation to pay rent or other
compensation to any Person, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) to take
possession of, remove or render unusable any Collateral, (iii) collect, receive,
appropriate and realize upon any Collateral and (iv) sell, assign, convey,
transfer, grant option or options to purchase and deliver any Collateral (enter
into Contractual Obligations to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

 

11

 

  

(c)          Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at Agent’s request, such
Grantor shall assemble the Collateral and make it available to Agent at places
that Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere, (ii) without limiting the foregoing, Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by Agent and, while any such Collateral is so stored or kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until Agent is
able to sell, assign, convey or transfer any Collateral, Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent, and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

 

(d)          Application of Proceeds. Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Credit Agreement, and
only after such application and after the payment by Agent of any other amount
required by any Requirement of Law, and remit the surplus, if any, to any
Grantor.

 

(e)          Direct Obligation. Neither Agent nor any other Secured Party shall
be required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

(f)          Commercially Reasonable. To the extent that applicable Requirements
of Law impose duties on Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for Agent to do any of the following:

 

(i)          fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished Goods or
other finished products for disposition;

 

12

 

  

(ii)         fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

 

(iii)        fail to exercise remedies against any Receivables Obligor or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;

 

(iv)        advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)         exercise collection remedies against Receivables Obligors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

 

(vi)        dispose of assets in wholesale rather than retail markets;

 

(vii)       disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)      purchase insurance or credit enhancements to insure Agent against
risks of loss, collection or disposition of any Collateral or to provide to
Agent a guaranteed return from the collection or disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section. Nothing contained in
this Section shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this Section.

 

(g)          IP Licenses. For the purpose of enabling Agent to exercise rights
and remedies under this Section, each Grantor hereby grants to Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof.

 

Section 6.2. Receivables.

 

(a)          If required by Agent at any time during the continuance of an Event
of Default, any payment of Receivables received by, or on behalf of, any Grantor
shall be promptly (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly Indorsed by such Grantor to Agent,
in a Cash Collateral Account, subject to withdrawal by Agent as provided in
Section 6.4. Until so turned over, such payment shall be held by such Grantor in
trust for Agent, segregated from other funds of such Grantor. Each such deposit
of payments shall be accompanied by a report identifying, in reasonable detail,
the nature and source of such payments.

 

13

 

  

(b)          At any time during the continuance of an Event of Default:

 

(i)          each Grantor shall, upon Agent’s request, deliver to Agent all
original and other documents evidencing, and relating to any Receivable,
including all original orders, invoices and shipping receipts and notify
Receivable Obligors thereunder that the Receivables have been collaterally
assigned to Agent and that payments in respect thereof shall be made directly to
Agent; and

 

(ii)         Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a Grantor to collect any
amounts due under any Receivable and, in its own name or in the name of others,
communicate with the Receivable Obligors thereunder and enforce such Grantor’s
rights against such Receivables Obligors. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability, or
be obligated in any manner to perform any obligation of any Grantor, under or
pursuant to any agreement giving rise to any Receivable.

 

Section 6.3. Pledged Collateral.

 

(a)          Voting Rights; Proxies. During the continuance of an Event of
Default, upon notice by Agent to the relevant Grantor or Grantors, Agent or its
nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral and (B) any right of conversion, exchange
and subscription and any other right, privilege or option pertaining to the
Pledged Collateral as if it were the absolute owner thereof, all without
liability except to account for property actually received by it; provided,
however, that Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. Such Grantor hereby grants to Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled, which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon Final Satisfaction. In addition, each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to Agent all such
proxies, dividend payment orders and other instruments as Agent may from time to
time reasonably request.

 

(b)          Authorization of Issuers. Each Grantor hereby irrevocably
authorizes and instructs each issuer of any Pledged Collateral to, without
further action by any Grantor, (i) comply with any instruction received by such
issuer from Agent in writing that states that an Event of Default is continuing
and is otherwise in accordance with the terms of this Agreement and each Grantor
agrees that such issuer shall be fully protected from Liabilities to such
Grantor in so complying and (ii) unless otherwise expressly permitted hereby or
the Credit Agreement, pay any dividend or make any other payment with respect to
the Pledged Collateral directly to Agent.

 

14

 

  

Section 6.4. Payments and Proceeds to be Turned over to and Held by Agent.
Unless otherwise expressly provided in the Credit Agreement or this Agreement,
during the continuance of an Event of Default, all payments received under and
all Proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Agent in the exact form
received (with any necessary endorsement). All such payments and Proceeds and
any other payments under or Proceeds of any Collateral received by Agent in cash
or Cash Equivalents shall be held by Agent in a Cash Collateral Account. All
payments and Proceeds being held by Agent in a Cash Collateral Account (or by
such Grantor in trust for Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

 

Section 6.5. Sale of Pledged Collateral.

 

(a)          Each Grantor recognizes that Agent may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state or foreign securities laws or otherwise
or may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such Securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such Securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to Section 6.1 and this Section valid
and binding and in compliance with all applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

 

Section 6.6. Deficiency. Each Grantor shall remain liable for any deficiency if
the Proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

 

ARTICLE VII

 

Agent

 

Section 7.1. Agent’s Appointment as Attorney-in-Fact. Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents or to exercise any of Agent’s rights or remedies
under the Loan Documents. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until Final
Satisfaction.

 

15

 

  

(a)          Without limiting the generality of the foregoing, each Grantor
hereby gives Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when an Event of Default shall be continuing:

 

(i)          (A) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(B) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (C) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (D) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as Agent may deem
appropriate, (E) assign any Intellectual Property owned by such Grantor or any
IP Licenses of such Grantor throughout the world on such terms and conditions
and in such manner as Agent shall in its sole discretion determine, including
the execution and filing of any document necessary to effectuate or record such
assignment and (F) generally, sell, assign, convey, transfer or grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though Agent were the absolute owner
thereof for all purposes and do, at Agent’s option, at any time or from time to
time, all acts and things that Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do; or

 

(ii)         perform or comply, or otherwise cause the performance or
compliance, with any Contractual Obligation of such Grantor under any Loan
Document.

 

(b)          The expenses of Agent incurred in connection with actions
undertaken as provided in this Section, together with interest thereon at the
Default Rate, from the date of payment by Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to Agent on demand.

 

(c)          Each Grantor hereby ratifies all actions taken, at any time, by
Agent or its Related Persons by virtue of this Section.

 

Section 7.2. Authorization To File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect, or continue or
maintain perfection of, the security interests of Agent under this Agreement,
and such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor” or words of similar import. Such Grantor
also hereby ratifies its authorization for Agent to have filed any initial
financing statement or amendment thereto under the UCC (or other similar laws)
in effect in any jurisdiction if filed prior to the date hereof. Each Grantor
hereby (i) waives any right under the UCC or any other Requirement of Law to
receive notice and/or copies of any filed or recorded financing statements,
amendments thereto, continuations thereof or termination statements and
(ii) releases and excuses each Secured Party from any obligation under the UCC
or any other Requirement of Law to provide notice or a copy of any such filed or
recorded documents.

 

16

 

  

Section 7.3. Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement and any related Collateral
Document shall, as between Agent and the other Secured Parties, be governed by
the Credit Agreement, but, as between Agent and any Grantor, Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

 

Section 7.4. Duty; Obligations and Liabilities. Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Agent deals with
similar property for its own account. The powers conferred on Agent hereunder
are solely to protect Agent’s interest in the Collateral and shall not impose
any duty upon Agent or any other Secured Party to exercise any such powers. Each
Secured Party shall be accountable only for amounts that it receives as a result
of the exercise of such powers, and neither it nor any of its Related Persons
shall be responsible to any Grantor for any act or failure to act hereunder,
except for such Secured Party’s own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. No Secured Party and no
Related Person thereof shall be liable for failure to demand, collect or realize
upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.1. Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

Section 8.2. Release of Collateral. Upon Final Satisfaction, the Collateral
shall be released from the Lien created hereby and all obligations (other than
those expressly stated to survive such termination) of Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to
Grantors. If Agent shall be directed or permitted pursuant to subsection 9.09(b)
of the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, subsection 9.09(b). At the
time provided in subsection 9.09(a) of the Credit Agreement, a Grantor that is a
Subsidiary of Borrower shall be released from its obligations hereunder to the
extent provided in Section 9.09 of the Credit Agreement.

 

17

 

  

Section 8.3. Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

 

Section 8.4. No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

 

Section 8.5. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through a Pledge Amendment
substantially in the form of Annex 1 (a “Pledge Amendment”) or a Joinder
Agreement substantially in the form of Annex 2 (“Joinder”), in each case duly
executed by Agent and each Grantor directly affected thereby.

 

Section 8.6. Additional Grantors; Additional Pledged Collateral.

 

(a)          Joinder Agreements. If required pursuant to Section 5.11 of the
Credit Agreement, each Borrower shall cause each of its Subsidiaries that is not
a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to Agent a Joinder and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.

 

(b)          Pledge Amendments. To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a Pledge
Amendment duly executed by Grantor. Such Grantor authorizes Agent to attach each
Pledge Amendment to this Agreement.

 

Section 8.7. Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.02
of the Credit Agreement; provided, however, that any such notice, request or
demand to or upon any Grantor shall be addressed to Borrower Representative’s
notice address set forth in Section 10.02 of the Credit Agreement.

 

Section 8.8. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no party
hereto may assign, transfer or delegate any of its rights or obligations under
this Agreement other than in accordance with the Credit Agreement.

 

Section 8.9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 8.10. Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

18

 

 

Section 8.11. Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 8.12. Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE. EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF
SUBSECTIONS 10.18(b) AND 10.18(c) OF THE CREDIT AGREEMENT.

 

[Signature pages follow]

 

19

 

  

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

  IGI LABORATORIES, INC., as Grantor       By: /s/ Jenniffer Collins   Name:
Jenniffer Collins   Title: Chief Financial Officer       IGEN, INC., as Grantor
      By: /s/ Jenniffer Collins   Name: Jenniffer Collins   Title: Chief
Financial Officer       IGI LABS, INC., as Grantor       By: /s/ Jenniffer
Collins   Name: Jenniffer Collins   Title: Chief Financial Officer

 

ACCEPTED AND AGREED   as of the date first above written:       GENERAL ELECTRIC
CAPITAL
CORPORATION, as Agent      



By /s/ Verleria King - Jones   Name Verleria King - Jones   Its Duly Authorized
Signatory  



  

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

 

 

 

  

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

 

FORM OF PLEDGE AMENDMENT

 

THIS PLEDGE AMENDMENT, dated as of                                   , 20      ,
is delivered pursuant to Section 8.6 of the Guaranty and Security Agreement,
dated as of November 18, 2014, by IGI Laboratories, Inc., a Delaware corporation
(“IGI”), Igen Inc., a Delaware corporation (“Igen”), IGI Labs, Inc., a Delaware
corporation (“IGI Labs”) (collectively, the “Borrowers” and individually as a
“Borrower”), the undersigned Grantor and the other Persons from time to time
party thereto as Grantors in favor of General Electric Capital Corporation, as
Agent for the Secured Parties referred to therein (such agreement may be
amended, restated or supplemented from time to time, the “Guaranty and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 

  [GRANTOR]       By     Name     Title  

 

ACKNOWLEDGED AND AGREED   as of the date first above written:       GENERAL
ELECTRIC CAPITAL CORPORATION, as Agent       By     Name     Duly Authorized
Signatory  

 



 

1 To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

 

 

 

Annex 1-A

 

PLEDGED STOCK   Issuer Class Certificate No(s). Par Value No. of Shares,
Units or
Interests                                                            

 

PLEDGED DEBT INSTRUMENTS   Issuer Description of Debt Certificate
No(s). Final
Maturity Principal
Amount                                        

 

A1-2

 

  

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of                                   ,
20      , is delivered pursuant to Section 8.6 of the Guaranty and Security
Agreement, dated as of November 18, 2014, by IGI Laboratories, Inc., a Delaware
corporation (“IGI”), Igen Inc., a Delaware corporation (“Igen”), IGI Labs, Inc.,
a Delaware corporation (“IGI Labs”) (collectively, the “Borrowers” and
individually as a “Borrower”), and the other Persons from time to time party
thereto as Grantors in favor of the General Electric Capital Corporation, as
Agent for the Secured Parties referred to therein (as such agreement may be
amended, restated or supplemented from time to time, the “Guaranty and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to Agent, for the benefit of the Secured Parties, and grants to
Agent, for the benefit of the Secured Parties, a lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder. The undersigned hereby agrees to be bound as a Grantor for the
purposes of the Guaranty and Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3 to the Guaranty and Security Agreement and
Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]       By     Name     Title  

 

ACKNOWLEDGED AND AGREED   as of the date first above written:       [EACH
GRANTOR PLEDGING   ADDITIONAL COLLATERAL]       By     Name     Title        
GENERAL ELECTRIC CAPITAL CORPORATION, as
Agent       By     Name     Duly Authorized Signatory  

 

A2-2

 

 

 